DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev (US PGPub 2009/0200635, hereinafter referred to as “Koldiaev”)..

Koldiaev discloses the semiconductor device as substantially as claimed.  See figures 1A-20C and corresponding text, where Koldiaev teaches, in claim 11, a semiconductor structure, comprising: 
a substrate (26, 24, 25) having a plurality of active regions (25) separated from each other, wherein a side surface of each of the active regions (25) of the substrate comprises nitrogen atoms  (figures 15A-16; [0054-0055] [0090-0091]); and 
an isolation material (50) filled between the active regions and covering the side surface of each of the active regions of the substrate, wherein a ratio of a depth of one of the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18 (figures 15A-16; [0054-0055], [0074] [0090-0091]).  
Koldiaev fails to explicitly show, in claim 11, the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18.
Koldiaev shows, in claim 11, the formation of active regions between the isolation regions, where the pad layer is formed at a range of 5 to 10 nm ([0074]).   thus have the spacing would result during routine experimentation using conventional techniques know in the art.  In addition, the Applicant fails to provide any criticality for the ranges.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18, in the device of Koldiaev, according to the teachings of Koldiaev, with the motivation of improving overall device performance ([0002-0003]).
Koldiaev teaches, in claim 12, wherein a spacing between two adjacent of the active regions is in a range of from 8 nm to 30 nm (figures 15A-16; [0054-0055] [0090-0091]).  
Koldiaev teaches, in claim 14, wherein the substrate comprises silicon, and the side surface of each of the active regions of the substrate comprises nitrogen-doped silicon, silicon nitride or a combination thereof (figures 15A-16; [0054-0055] [0090-0091]).  
Koldiaev teaches, in claim 15, a semiconductor structure, comprising: 
a substrate having a plurality of active regions separated from each other (figures 15A-16; [0054-0055] [0090-0091]).  
; 
an oxide-containing layer over a side surface of each of the active regions, wherein a side surface of the oxide-containing layer comprises nitrogen atoms; and 
an isolation material filled between the active regions and covering the side surface of the oxide-containing laver comprising nitrogen atoms, wherein a ratio of a depth of one of the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18.  

Koldiaev fails to explicitly show, in claim 15, the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18.
Koldiaev shows, in claim 15, the formation of active regions between the isolation regions, where the pad layer is formed at a range of 5 to 10 nm ([0074]).   thus have the spacing would result during routine experimentation using conventional techniques know in the art.  In addition, the Applicant fails to provide any criticality for the ranges.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the active regions to a spacing between two adjacent of the active regions is in a range of from 8 to 18, in the device of Koldiaev, according to the teachings of Koldiaev, with the motivation of improving overall device performance ([0002-0003]).

Koldiaev teaches, in claim 16, wherein a spacing between two adjacent of the active regions is in a range of from 8 nm to 30 nm (figures 15A-16; [0054-0055] [0090-0091]).  
Koldiaev teaches, in claim 18, wherein the side surface of the oxide-containing layer comprises nitrogen-doped oxide, oxynitride or a combination thereof (figures 15A-16; [0054-0055] [0090-0091]). 4  
 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 16, 2022